IN THE SUPREME COURT OF THE STATE OF DELAWARE

ALEX .TUSTICE, §
§ No. 568, 2015
Defendant Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, § ID. No. 1203006756
§
Plaintiff Below, §
Appellee. §

Submitted: April 20, 2016
Decided: May 2, 2016

Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.
0 R D E R

This 2"" day of May 201 6, the Court having considered this matter on the briefs filed
by the parties has determined that the final judgment of the Superior Court should be
affirmed on the basis of and for the reasons assigned by the Superior Court in its order dated
September 2l, 2015.'

NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior

Court be, and the same hereby is, AFFIRl\/IED.

BY TI~[E COURT:

 

' This is another case in which the defendant appeared for jury selection and tn`al in a prison
uniform. We recently ruled that when a defendant appears for jury selection in a prison unit`orm,
the n'ial court should make a record of why the defendant is not dressed in street clothes.
Masarone v. State, 2016 WL 1211723 (Del. March 24, 2016).